                  Case 19-40753-acs                      Doc       Filed 12/17/19                   Entered 12/17/19 18:35:07             Page 1 of 3
 Fill in this information to identify the case:

 Debtor 1                  Andrew Lee Tucker
 Debtor 2                  Jessica Nicole Tucker
 (Spouse, if filing)
                           fka Jessica Nicole Denny

 United States Bankruptcy Court for the:              Western   District of            Kentucky
                                                                                         (State)
 Case number                                   19-40753-THF



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                             12/16
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor:                 The Money Source Inc.                                            Court claim no. (if known):             25-1

Last four digits of any number you use to
identify the debtor's account:                                                 5397

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

                No
                Yes. Date of the last notice:                            .

 Part 1:               Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an
 amount, indicate that approval in parentheses after the date the amount was incurred.

             Description                                                                            Dates incurred                                  Amount
 1.          Late charges                                                                                                                   (1)
 2.          Non-sufficient funds (NSF) fees)                                                                                               (2)
 3.          Attorney fees                                                                                                                  (3)
 4.          Filing fees and court costs                                                                                                    (4)
 5.          Bankruptcy/Proof of claim fees                                   Proof of Claim                                 10/30/2019     (5)        $350.00
 6.          Appraisal/Broker's price opinion fees                                                                                          (6)
 7.          Property inspection fees                                                                                                       (7)
 8.          Tax advances (non-escrow)                                                                                                      (8)
 9.          Insurance advances (non-escrow)                                                                                                (9)
 10.         Property preservation. Specify:                                                                                               (10)
 11.         Other. Specify:                                                  Plan Review Fee                                09/04/2019    (11)        $300.00
 12.         Other. Specify:                                                                                                               (12)
 13.         Other. Specify:                                                                                                               (13)
 14.         Other. Specify:                                                                                                               (14)
 15.         Total post-petition fees, expenses, and charges. Add all of the amounts listed above.                                         (15)        $650.00


 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. §1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                                Notice of Postpetition Mortgage Fees, Expenses, and Charges                                       2225-N-2060
                                                                                                                                                  NFC_122018_001
            Case 19-40753-acs                    Doc         Filed 12/17/19      Entered 12/17/19 18:35:07                  Page 2 of 3
Debtor 1                                     Andrew Lee Tucker                        Case Number (if known)            19-40753-THF
                        First Name            Middle Name          Last Name




Part 2:     Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

I am the creditor.

I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



/s/ Mukta Suri
Signature                                                                          Date    12/17/2019


Print            Mukta Suri                                                        Title   Authorized Agent for The Money Source Inc.
                  First Name          Middle Name           Last Name



Company          Bonial & Associates, P.C.


Address          14841 Dallas Parkway, Suite 425
                 Number              Street

                 Dallas, Texas 75254
                 City                State                  ZIP Code



Contact phone            (972) 643-6600                        Email    POCInquiries@BonialPC.com




Official Form 410S2                     Notice of Postpetition Mortgage Fees, Expenses, and Charges                                        2225-N-2060
                                                                                                                                        NFC_122018_001
Case 19-40753-acs             Doc      Filed 12/17/19         Entered 12/17/19 18:35:07             Page 3 of 3



CERTIFICATE OF SERVICE OF NOTICE OF POST PETITION MORTGAGE, FEES, EXPENSES AND
                                   CHARGES

I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before December 17, 2019 via electronic notice unless otherwise stated.
Debtor              Via U.S. Mail
Andrew Lee Tucker
1147 Pepper Drive
Madisonville, KY 42431


Debtor                Via U.S. Mail
Jessica Nicole Tucker
1147 Pepper Drive
Madisonville, KY 42431


Debtors' Attorney
Mark R. Little
44 Union Street
Madisonville, KY 42431

Chapter 13 Trustee
William W. Lawrence
310 Republic Plaza, 200 S. Seventh Street
Louisville, KY 40202


                                                      Respectfully Submitted,
                                                      /s/ Mukta Suri




NOTICE OF FEES AND COSTS - CERTIFICATE OF SERVICE                                                        2225-N-2060
                                                                                                      NFC_COSDflt_01
